Citation Nr: 1758949	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  10-18 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for a left knee disability.  

2.  Entitlement to service connection for vertigo.  

3.  Entitlement to service connection for a demyelinating disorder.  

4.  Entitlement to service connection for shortness of breath, to include as due to an undiagnosed illness secondary to service in the Southwest Asia Theatre of Operations (SWATO).  

5.  Entitlement to service connection for eye irritation, to include as due to an undiagnosed illness secondary to service in the SWATO and/or secondary to his service connected pterygium.  


REPRESENTATION

Appellant represented by:	Diane C. Haar, Attorney

ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel 


INTRODUCTION

The Veteran had active military service from June 1982 to October 1982 and from August 2004 to March 2006.  He also had additional periods of active duty for training (ACDUTRA). 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, denied service connection for a left knee disability, vertigo, multiple sclerosis (also claimed as a demyelinating disorder), shortness of breath, and eye irritation.  

In an October 2008 rating decision, the RO continued the previous denials.  

These matters were before the Board in December 2011, at which time they were remanded to obtain additional evidentiary development, including obtaining service personnel records, VA treatment records, and VA examination to determine whether any current demyelinating disorder exists and, if so, if it caused or aggravated the Veteran's vertigo and shortness of breath.  

These matters were again before Board in April 2017, at which time they were remanded to obtain additional evidentiary development, including current 
VA treatment records and an August 2016 VA eye examination and to schedule a Gulf War Examination, Neurological Examination, and an eye examination.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Left Knee Disability

Pursuant to the April 2017 remand instructions, a VA examination was performed in May 2017.  The examiner assessed the Veteran with a left knee strain and indicated that a left knee strain was a disease with a clear and specific etiology and it was less likely than not that it was related to a specific exposure event.  Furthermore, the examiner concluded that there was no objective evidence that the left knee strain was caused by service.  

The Board finds that the May 2017 opinion is insufficient to determine the present claim of service connection for a left knee disability.  In this regard, the examiner failed to provide any rationale for her opinion and did not discuss the Veteran's left knee complaints and his assessment of a knee sprain in September 2005.  

Accordingly, the Board finds that a new VA examination is warranted.  

Vertigo

Pursuant to the April 2017 remand instructions, a VA examination was performed in May 2017.  The examiner diagnosed the Veteran with vertigo and concluded that it was a disease with a clear and specific etiology and was less likely than not related to a specific exposure event or caused by service.  

The Board finds that the May 2017 opinion is insufficient given that the examiner failed to provide any rationale for her opinions.  Furthermore, the examiner failed to discuss the Veteran's reported head injury in September 2005.  Moreover, in a January 2007 VA treatment record, it was noted that the Veteran had an episode of gait instability one year ago and an MRI [Magnetic Resonance Image] of the brain was performed.  

Accordingly, the Board finds that a new VA examination is warranted.  

Demyelinating Disorder

The Veteran filed a claim in October 2006 for a demyelination disorder and multiple sclerosis.  In September 2006 the Veteran was assessed with MS exacerbation and in December 2006 he was assessed with a demyelinating disease of the central nervous system.  

In the April 2017 remand, the Board instructed the AOJ to request a neurological examination.  A VA examination was performed in May 2017.  However, there is no indication that a neurological examination was performed.  The examiner ultimately concluded that there was no clinical evidence for a diagnosis of multiple sclerosis or a demyelinating disorder.  However, the examiner failed to discuss the Veteran's treatment records, including the assessments of MS exacerbation and demyelinating disease of the central nervous system.  

Furthermore, after a review of the record, the Board finds that VistA images are not associated with the claims file.  Specifically, January and May 2007 VA neurology consultation reports and an April 2007 MRI of the brain have been scanned as a VistA image and to use VistA Imaging to view the document.  The Board does not have access to VistA Imaging and such reports have not been associated with the claims file.  

Accordingly, on remand, the Board finds that the VistA images should be associated with the claims file and a neurological examination should be performed.  

Shortness of Breath

Pursuant to the remand instructions, a VA examination as performed in May 2017.  The examiner concluded that there was no objective evidence of any pathological respiratory diagnosis or shortness of breath.  However, there is no indication that the examiner performed any objective testing, including a pulmonary function test (PFT).  A PFT was cancelled in September 2010.  Furthermore, the examiner failed to discuss the Veteran's ongoing complaints of shortness of breath and his diagnosis of an upper respiratory infection in May 2008.

Accordingly, the Board finds that a new VA examination is warranted. 

Eye Irritation 

Pursuant to the remand instructions, a VA examination was performed in May 2017.  The examiner assessed the Veteran with astigmia/presbyopia and status post pterygium excision.  The examiner did not find eye irritation during the examination.  However, he ordered GenTeal 3-4 and recommended artificial tears two to three times per day for bilateral eye burning.  In an addendum opinion, the examiner stated that the pterygium was removed in service.  Thus, the Veteran no longer has the irritation.  

The Board finds that a new VA examination is warranted.  The examiner failed to discuss the Veteran's assessment of dry eyes during the February 2007 VA examination.  Furthermore, the July 2010 VA Gulf War examination report reflects that the Veteran had decreased tearing and the examiner concluded that the Veteran's eye irritation was from his dry eyes.  Moreover, the May 2017 examiner recommended artificial tears for burning.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file the VA VistA images, including, but not limited to: January and May 2007 neurology consultation reports and an April 2007 MRI of the brain.  All efforts to obtain the records should be associated with the claims file.  

2.  After completion of #1, schedule the Veteran for appropriate VA examinations to determine the nature and etiology of his left knee disability, vertigo, shortness of breath, and eye irritation.  The examiners should acknowledge review of the claims file, including this remand, to become familiar with the relevant medical history of the preceding ailments.  

The examiner should conduct all tests and studies deemed appropriate, including a pulmonary function test (PFT) to assess the Veteran's shortness of breath.  The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of his symptomatology.  Then, the appropriate examiner is asked to provide an expert medical opinion on each of the following questions:

(a)  Please state whether the symptoms, such as left knee pain, vertigo, shortness of breath, and/or eye irritation are attributable to a known clinical diagnosis.  If the Veteran does not now have, but previously had any such disability, when did that disability resolve?

(b) Is it at least as likely as not (probability of at least 
50 percent) that any diagnosed disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including environmental exposures (such as smoke from oil fires, sand/dust, exhaust fumes) during service in Southwest Asia during the Persian Gulf War?

(c) If any of the above symptoms (such as left knee pain, vertigo, shortness of breath, and/or eye irritation are not attributable to a known clinical diagnosis, then is the Veteran's disability pattern consistent with:
 (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, 
(2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis?

(d) For any diagnosed eye disability, including dry eyes, is it at least as likely as not (probability of at least 
50 percent) that the Veteran's eye disability is caused by his service-connected pterygium?

(e) For any diagnosed eye disability, including dry eyes, is it at least as likely as not (probability of at least 
50 percent) that the Veteran's eye disability has been aggravated (chronically worsened) by his service-connected pterygium?

The examiner must provide a comprehensive rationale for each opinion provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports are to be considered in formulating any opinion.  

3.  After completion of #1, schedule the Veteran for a VA neurological examination to determine the nature and etiology of any neurological disability.  The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of his symptomatology.  Then, the examiner is asked to provide an expert medical opinion on each of the following questions:

a.  Identify all neurological disabilities found during examination and/or identified during the pendency of this claim, or from October 2006, including MS exacerbation and demyelinating disease of the central nervous system.  

b.  For each diagnosed neurological disability or disabilities identified in response to (a), is it at least as likely as not (50 percent probability or more) that the disability had its onset in and/or is otherwise etiologically related to the Veteran's period of active service, including environmental exposures during service in Southwest Asia during the Persian Gulf War and/or the vehicle accident on or around September 2005?

The examiner must provide a comprehensive rationale for each opinion provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports are to be considered in formulating any opinion.  

4.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case addressing all relevant evidence.  The Veteran and his representative should be afforded the applicable time period in which to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b) (2017).


